DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 05/13/2021 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 05/13/2021 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election with traverse of group I, claims 16-28  in the reply filed on 09/19/2022 is acknowledged. 
The traversal is on the ground(s) that there is a sufficient interrelationship between the two groups of claims to warrant examination in a single application and that a complete search would cover all the claims and thus there would be no undue burden on the patent office in examining all the claims in a single application. 
In response, to provide evidence of undue burden on the Examiner, MPEP808.02 states that for related but distinct inventions, undue burden exist if one or more of the following can be shown: a) separate classification, b) separate status in the art if inventions are classifiable together, or c) a different field of search is shown even if the inventions are classifiable together. The Examiner has shown in the previous restriction requirement that the two groups of invention are separately classified, and requires different field of search (the searches for inventions I-III are not coexistent), which meets the undue burden requirement as set forth in the MPEP.  The requirement is still deemed proper and is therefore made FINAL. 
Claims Status.
This Office Action is responsive to the amendment filed on 09/19/2022. Claims 16-35 were pending. Claims 16-35 are now pending.  Claims 29-35  are withdrawn from examination as being drawn to non-elected inventions.    Claims 16-28  are presented for examination. Applicant's arguments have been considered (See above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16, 17, 21 and 28   are  rejected under 35 U.S.C. 102 (a)1) as being anticipated  by US 2012/0015218 to Lee (hereafter Lee). 
Regarding claim 16, Lee discloses a battery module (Abstract, Fig. 1, 2), the housing including a cavity (Fig. 1,2),  the housing including: a first housing portion (Fig. 2); a second housing portion coupled to the first housing portion such that the cavity is sealed (Fig. 2); a ventilation vent coupled to the first housing portion (see marked Fig. 2), the ventilation vent including an opening and a covering (para 42),  and a burst vent coupled to the second housing portion (121), the burst vent including an internal valve having a first valve portion and a second valve portion (Fig. 2). 
Regarding claim 17, Lee discloses wherein the first housing portion or the second housing portion includes a chamber positioned on a first face of the respective first housing portion or second housing portion, wherein the ventilation vent and the burst vent are positioned within the chamber (Fig. 2).
Regarding claim 21, Lee  discloses  gas permeable layer (Abstract, para 38).
Regarding claim 28, Lee  discloses  a plurality of lithium-ion battery cells positioned within the cavity of the housing  (Abstract, para 38). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0015218 to Lee.
Regarding claims 22 and 23 , Lee discloses the invention as discussed above as applied to claim 16 and incorporated therein. Lee does not expressly disclose wherein the first valve portion and the second valve portion are connected to via a valve seating having a first seating portion and a second seating portion and wherein the first valve portion is larger than the second valve portion
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose suitable valve configuration as well as sizes of the first and second portions  since it has been held to be within the general skill of a worker in the art to select a known valve l on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No.US 11011736. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 11011736 contains all limitations of instant claim 16.
Allowable Subject Matter
Claims  18-20, 24,25,26 and 27  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record- US 20030087146,  US 20120315514,  US 6025086,  US 7655347,  US 7807282,  US 8182934,  US 8404372,  US 8673474, US 2005147872, US 2012015218, US 6068945, US 5916704, US 2009/0311607-fail to teach or suggest the limitations of above-mentioned claims  in combination with limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727